319 F.2d 530
Blanche PHILLIP, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education and Welfare.
No. 14315.
United States Court of Appeals Third Circuit.
Argued June 12, 1963.
Decided June 20, 1963.

Appeal from United States District Court for the Eastern District of Pennsylvania; Harold K. Wood, Judge, 211 F. Supp. 510.
W. J. Krencewicz, Shenandoah, Pa., for appellant.
Sherman L. Cohn, Dept. of Justice, Washington, D. C. (John W. Douglas, Acting Asst. Atty. Gen., Drew J. T. O'Keefe, U.S. Atty., Jerry C. Straus, Atty., Dept. of Justice, Washington, D. C., on the brief) for appellee.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Order of the District Court dated December 13, 1962 will be affirmed for the reasons so well stated by Judge Wood in his Opinion. To the same effect see Hobby v. Hodges, 215 F.2d 754 (10 Cir. 1954).